DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show aperture (m1 or m2), plurality of first step surfaces S1 and plurality of second step surfaces S2 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent 8,007,307 B2).
As per claim 1, Wang teaches a signal communication socket 100, for connecting a signal line (along where 270 fits in, seen in figure 3), comprising: a socket housing 102 defining a signal line channel (along where 270 fits in, seen in figure 3) therein and a slot 106 thereon to communicate with the signal line channel (along where 270 fits in, seen in figure 3), the slot 106 having at least a first wall surface (along 210); and an elastic member 700 detachably inserted into the slot 106, the elastic member 700 abutting against the first wall surface (along 210) through elastic extension (along 700) when no external force is applied (as seen in figure 2), thereby being positioned at the socket housing 102, wherein one side of the elastic member 700 toward the signal line channel (along where 270 fits in, seen in figure 3) defines a part of a periphery of the signal line channel (along where 270 fits in, seen in figure 3).
As per claim 2, Wang teaches a signal communication socket 100, further comprising a signal line (along where 270 fits in, seen in figure 3) managing member 200 disposed in the signal line channel (along where 270 fits in, seen in figure 3).
As per claim 3, Wang teaches a signal communication socket 100, wherein the socket housing 102 comprises a body (along 102) and a first cover 312 detachably or rotatably connected to the body (along 102); the slot 106 is formed at the first cover 312; when the first cover 312 is assembled with the body (along 102), the slot 106 communicates with the signal line channel (along where 270 fits in, seen in figure 3).
As per claim 4, Wang teaches a signal communication socket 100, wherein the elastic member 700 has a pressing portion 704 protruding from the elastic member 700 opposite to the first wall surface (along 210).
As per claim 5, Wang teaches a signal communication socket 100, further comprising a pressing member 704, wherein the pressing member 704 couples with the elastic member 700 at a side opposite to the first wall surface (along 210) and protrudes away from the elastic member 700.
As per claim 6, Wang teaches a signal communication socket 100, wherein the elastic member 700 has at least a protrusion 720 toward the first wall surface (along 210).
As per claim 7, Wang teaches a signal communication socket 100, wherein the at least a protrusion 720 comprises an abutting portion (adjacent to 708), and the first wall surface (along 210) is formed with an interfering structure (along 320); when the elastic member 700 is inserted into the slot 106, the abutting portion (adjacent to 708) interferes with the interfering structure (along 320).
As per claim 8, Wang teaches a signal communication socket 100, wherein the interfering structure (along 320) is a stepped guiding structure (along 320) having a plurality of first step surfaces (along 314) facing away from the signal line channel (along where 270 fits in, seen in figure 3) and a plurality of second step surfaces (along 320) facing toward the signal line channel (along where 270 fits in, seen in figure 3); a slope (between 314 and 320) of the first step surfaces is smaller than that of the second step surfaces.
As per claim 9, Wang teaches a signal communication socket 100, wherein the at least a protrusion 720 comprises a positioning portion (along 702); the first wall surface (along 210) is formed with a positioning groove 320; when the elastic member 700 is inserted into the slot 106, the positioning portion (along 702) is inserted into the positioning groove 320.
As per claim 10, Wang teaches a signal communication socket 100, wherein the first wall surface (along 210) is formed with at least a notch (along 106 and 112); when the elastic member 700 is inserted into the slot 106, at least a portion of the elastic member 700 is exposed outside the socket housing 102 from the at least a notch (along 106 and 112).
As per claim 11, Wang teaches a signal communication socket 100, wherein when the elastic member 700 is inserted into the slot 106, the elastic member 700 partially protrudes beyond the slot 106 to be exposed outside the socket housing 102.
As per claim 12, Wang teaches a signal communication socket 100, wherein a depth of the elastic member 700 inserted into the slot 106 is adjustable, and an aperture 322 of an inlet (wherein 270 fits in, seen in figure 3) of the signal line channel (along where 270 fits in, seen in figure 3) is adjusted by moving the elastic member 700.
As per claim 13, Wang teaches a signal communication socket 100, wherein the elastic member 700 is a U- shaped elastic member 700.
As per claim 14, Wang teaches a signal communication socket 100, wherein a U-shaped opening (along upper portion of 708) of the U-shaped elastic member 700 faces away from the signal line channel (along where 270 fits in, seen in figure 3).
As per claim 15, Wang teaches a signal communication socket 100, wherein a side of the elastic member 700 corresponding to the signal line channel (along where 270 fits in, seen in figure 3) has a curved notch (along 704).
As per claim 16, Wang teaches a signal communication socket 100, wherein the socket housing 102 has at least a support portion 350 around the slot 106; when the elastic member 700 is inserted into the slot 106, the support portion 350 supports the elastic member 700.
As per claim 17, Wang teaches a signal communication socket 100, wherein the signal line channel (along where 270 fits in, seen in figure 3) has a first inlet communicating (wherein 270 fits in, seen in figure 3) externally; the elastic member 700 is disposed corresponding to an edge of the first inlet (wherein 270 fits in, seen in figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831